DETAILED ACTION
Drawings
The Examiner acknowledges that the Applicant’s cancellation of claim 8 resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the cancellation of claim 8 resolves the previous rejection of claim 8 under 35 USC 112(b). Therefore, the previous rejection of claim 8 under 35 USC 112(b) has been withdrawn.
Allowable Subject Matter
Claims 1, 6, 11-13, 15, 16 and 22-26 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the prior art does not teach, motivate or suggest where the connection line has a concave-convex structure and in the overlapping and connection region has a stacked structure in which titanium, aluminum and titanium are sequentially stacked, the auxiliary connection line has a concave-convex structure and in the overlapping and connection region has a stacked structure including indium tin oxide and silver, the outgoing line is made of an alloy containing magnesium and silver, and the outgoing line has a lower surface with a concave-convex structure matched with the concave-convex structure on the upper surface of the auxiliary connection line and an upper surface which is a flat surface without concave and convex structure with the other limitations of claim 1. 
Regarding claim 16, the prior art does not teach, motivate or suggest where the connection line has a concave-convex structure and in the overlapping and connection region has a stacked structure in which titanium, aluminum and titanium are sequentially stacked, the 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 5 of Kim et al. (US 2015/0228927) teaches an array substrate having an overlapping and connection region (Item 240) comprising a first electrode (Item 235), a second electrode (Item 226), and a light efficiency improvement layer (Item 290; Paragraph 0060), where the layers in the connection region (Item 240) have a concave-convex shape. 
However, Kim does not teach where an outgoing line is made of an alloy containing magnesium and silver, and the outgoing line has a lower surface with a concave-convex structure matched with the concave-convex structure on the upper surface of the auxiliary connection line and an upper surface which is a flat surface without concave and convex structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891